Case: 20-50450     Document: 00516042654         Page: 1     Date Filed: 10/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 5, 2021
                                  No. 20-50450
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joaquin Delgado Valencia,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:18-CR-600-1


   Before Dennis, Higginson, and Costa, Circuit Judges.
   Per Curiam:*
          Joaquin Delgado Valencia was convicted by a jury of possession with
   intent to distribute 500 grams or more of methamphetamine; conspiracy to
   possess with intent to distribute 500 grams or more of methamphetamine;
   conspiracy to import 500 grams or more of methamphetamine, five kilograms
   or more of cocaine, and one kilogram or more of heroin; conspiracy to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50450      Document: 00516042654          Page: 2   Date Filed: 10/05/2021




                                    No. 20-50450


   distribute 500 grams or more of methamphetamine and five kilograms or
   more of cocaine for importation into the United States; conspiracy to possess
   firearms in furtherance of drug trafficking crimes; possession of at least one
   firearm in furtherance of drug trafficking crimes; conspiracy to conduct
   financial transactions involved in proceeds of drug trafficking crimes; felon
   in possession of firearms; illegal re-entry into the United States; and illegal
   alien in possession of firearms. The district court sentenced Valencia to 480
   months imprisonment, followed by a fifteen-year term of supervised release,
   and assessments totaling $1,000.       Valencia appeals his conviction and
   sentence. Finding no reversible error, we AFFIRM.
                                         I.
           Valencia declined the government’s plea offers, citing fear that the
   cartel for which he had been working would retaliate against his family
   members in Mexico if he pled guilty and proceeded to trial on February 24,
   2020.
           At trial, during the proof of Valencia’s prior deportation or removal,
   an element of the offense of illegal re-entry, the government displayed a
   document in Valencia’s A-file on a screen visible to the jury. When it was
   initially displayed to the jury, that document included in capital letters the
   text “MANUFACTURE, COMPOUND, CONVERT, PRODUCE A
   CONTROLLED SUBSTANCE, TO WIT: METHAMPHETAMINE,”
   the name of the offense for which Valencia had previously been convicted in
   California state court.    Defense counsel immediately objected to the
   document, and it was removed from the view of the jury.
           Valencia then moved for a mistrial or, in the alternative, a curative
   instruction. The district court denied the motion for mistrial but did
   immediately instruct the jury to ignore the document that had just been
   shown “if any of you could read any of it in the short time it was up there.”




                                         2
Case: 20-50450      Document: 00516042654          Page: 3      Date Filed: 10/05/2021




                                    No. 20-50450


   In addition, during the jury charge, the district court instructed the jury to
   disregard any testimony or other evidence that had been removed from the
   jury’s consideration.
          After four days of testimony, the jury convicted Valencia on all ten
   counts. The Presentence Investigation Report (PSR) calculated Valencia’s
   base offense level and applied three enhancements: a two-level adjustment
   for maintaining a premise for the purpose of manufacturing or distributing a
   controlled    substance,     a    two-level     adjustment     for    importing
   methamphetamine, and a four-level adjustment for acting as a leader or
   organizer. Valencia’s final adjusted offense level was 43, for which the
   Sentencing Guidelines recommended life. Prior to sentencing, Valencia filed
   written objections to the PSR’s adjustments for maintaining a premise and
   acting as a leader or organizer. Valencia re-urged those objections at the
   sentencing hearing.
          At the sentencing hearing, the district court overruled Valencia’s
   objections and imposed a sentence of 480 months imprisonment, followed by
   15 years of supervised release, and a special assessment of $1,000.
                                         II.
          On appeal, Valencia argues that the district court abused its discretion
   by denying his motion for mistrial after a document that contained
   information about the nature of his prior conviction was displayed to the jury.
          We review a district court’s denial of a motion for mistrial under an
   abuse of discretion standard. United States v. Paul, 142 F.3d 836, 844 (5th
   Cir. 1998). “If the motion for mistrial involves the presentation of prejudicial
   testimony before a jury, a new trial is required only if there is a significant
   possibility that the prejudicial evidence had a substantial impact upon the
   jury verdict, viewed in light of the entire record.” Id. “A prejudicial remark
   may be rendered harmless by curative instructions to the jury,” United States




                                          3
Case: 20-50450       Document: 00516042654            Page: 4      Date Filed: 10/05/2021




                                       No. 20-50450


   v. Nguyen, 28 F.3d 477, 483 (5th Cir. 1994), unless the evidence is “so highly
   prejudicial as to be incurable by the trial court’s admonition.” United States
   v. Ramirez-Velasquez, 322 F.3d 868, 878 (5th Cir. 2003).
          Evidence of the nature of Valencia’s prior conviction was
   undoubtedly prejudicial given that he was on trial for offenses related to the
   possession and distribution of methamphetamine. See Old Chief v. United
   States, 519 U.S. 172, 185 (1997). However, the district court determined that
   it was unlikely the jury saw the offending evidence, a finding we give
   considerable weight. Nguyen, 28 F.3d at 483. In addition, the jury was
   provided with overwhelming evidence of Valencia’s guilt.                         Two
   co-conspirators testified about Valencia’s involvement in the conspiracy,
   video surveillance recorded Valencia’s frequent and lengthy presence at the
   facility where large quantities of drugs and guns were seized, and he was
   arrested at that facility at the same time the drugs and guns were seized.
          In light of the apparent brevity of the display of the prejudicial
   evidence before the jury, the district court’s immediate curative instruction, 1
   and the overwhelming evidence of guilt, we cannot say that there is a
   “significant possibility that” the display of the unredacted A-file “had a
   substantial impact upon the jury verdict.”               Paul, 142 F.3d at 844.
   Consequently, the district court did not abuse its discretion in denying
   Valencia’s motion for mistrial.




          1
               Although Valencia asked the district court for a mistrial and “also, in the
   alternative, for an instruction for the jury to disregard” the unredacted A-file, the
   government has not argued that Valencia abandoned his primary request for a mistrial or
   that this issue should receive review only for plain error.




                                             4
Case: 20-50450        Document: 00516042654         Page: 5    Date Filed: 10/05/2021




                                     No. 20-50450


                                         III.
          Valencia raises two challenges to his sentence. First, he argues that
   the district court erred in applying the four-level leader/organizer
   enhancement under U.S.S.G. § 3B1.1(a). Valencia filed written objections to
   the PSR’s finding that he was a leader or organizer and raised the same
   objections at the sentencing hearing. Thus, he has preserved that issue for
   review on appeal.
          “When an error is preserved by specific objection in the trial court,
   this court reviews the district court’s findings of fact for clear error and its
   application of the federal sentencing guidelines de novo.” United States v.
   Chavez-Hernandez, 671 F.3d 494, 497 (5th Cir. 2012). The district court’s
   determination that a defendant is a leader or organizer is a factual finding
   subject to clear error review. United States v. Dickerson, 909 F.3d 118, 127
   (5th Cir. 2018). A finding of fact is not clearly erroneous if it is plausible in
   light of the record as a whole. United States v. Betancourt, 422 F.3d 240, 246
   (5th Cir. 2005).
          The Sentencing Guidelines provide for a four-level increase in the
   offense level “[i]f the defendant was an organizer or leader of a criminal
   activity that involved five or more participants or was otherwise extensive.”
   U.S.S.G. § 3B1.1(a). The commentary to the Guidelines suggests that in
   determining whether a defendant is a leader or organizer, courts should
   consider:
          the exercise of decision making authority, the nature of
          participation in the commission of the offense, the recruitment
          of accomplices, the claimed right to a larger share of the fruits
          of the crime, the degree of participation in planning or
          organizing the offense, the nature and scope of the illegal




                                          5
Case: 20-50450      Document: 00516042654          Page: 6     Date Filed: 10/05/2021




                                    No. 20-50450


          activity, and the degree of control and authority exercised over
          others.
   Id. at cmt. 4.
          The district court’s conclusion that Valencia acted as a leader or
   organizer is plausible in light of the record as a whole. Betancourt, 422 F.3d
   at 246. In overruling Valencia’s objection to the PSR, the district court cited
   video evidence introduced at trial showing Valencia directing operations at
   the location where the drugs were manufactured and stored. In addition,
   Valencia’s co-conspirator Xavier Toca testified at trial that, for a time,
   Valencia was in control of the shop where the drugs were manufactured and
   stored and that the cartel sent Valencia to San Antonio specifically to
   supervise Toca. See United States v. Cooper, 274 F.3d 230, 247 (5th Cir. 2001)
   (“Proof that the defendant supervised only one other culpable participant is
   sufficient to make the defendant eligible for the [leader or organizer]
   enhancement.”). Thus, the district court’s determination that Valencia
   acted as a leader or organizer was not clearly erroneous.
          Second, Valencia argues that his sentence is substantively
   unreasonable because it is “greater than necessary” to achieve the goals
   listed in 18 U.S.C. § 3553(a). The substantive reasonableness of a sentence
   is reviewed for abuse of discretion. United States v. Broussard, 882 F.3d 104,
   112 (5th Cir. 2018).    “This court applies a rebuttable presumption of
   reasonableness to a properly calculated, within-guidelines sentence . . . .”
   United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). That presumption
   can be rebutted only if the defendant shows that the sentence does not
   account for a factor that should receive significant weight, gives significant
   weight to an irrelevant or improper factor, or represents a clear error of
   judgment in balancing the sentencing factors. Id.
          Although it leaves little chance of release given his age and life
   expectancy, Valencia’s 480-month sentence is below the Guidelines



                                         6
Case: 20-50450      Document: 00516042654          Page: 7   Date Filed: 10/05/2021




                                    No. 20-50450


   recommendation of life. Thus, his sentence is presumed reasonable. Our
   review of the record indicates that the district court adequately considered
   and weighed the factors listed in 18 U.S.C. § 3553(a). At the sentencing
   hearing, the district court cited Valencia’s prior record and the amount of
   drugs and guns involved in this case as reasons for rejecting Valencia’s
   request for a sentence under 240 months. See 18 U.S.C. § 3553(a)(1) (listing
   “the nature and circumstances of the offense and the history and
   characteristics of the defendant” as factors to consider in imposing a
   sentence). Further, in the Statement of Reasons, the district court explained
   that a life sentence was not warranted given the absence of any direct deaths.
   See 18 U.S.C. § 3553(a)(3)-(4) (“the kinds of sentences available” and “the
   kinds of sentence and the sentencing range established for . . . the applicable
   category of offense committed by the applicable category of defendant as set
   forth in the guidelines”).
          Valencia contends that that he deserves a lower sentence because the
   cartel’s threats against his family compelled him to participate in the
   conspiracy. Valencia and his trial counsel described these circumstances at
   the sentencing hearing, and Valencia has not shown that the district court
   failed to consider them. Nor has he shown that the district court’s balancing
   of the § 3553(a) factors represents a clear error of judgment. As such, we
   hold that the district court’s imposition of a 480-month sentence was not an
   abuse of discretion.
                                        IV.
          For the foregoing reasons, we AFFIRM Valencia’s conviction and
   sentence.




                                         7